DETAILED ACTION
Claims 25-45 is pending.
Claims 43-45 is withdrawn.
Claims 25-42 is examined herewith.
Newly submitted claims 43-45 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Hot-melt extrusion (HME) is a technology for the production of new chemical entities in the developmental pipeline and for improving products already on the market. In drug discovery and development, industry estimates that more than 50% of active pharmaceutical ingredients currently used belong to the biopharmaceutical classification system II (BCS class II), which are characterized as poorly water-soluble compounds and result in formulations with low bioavailability.  The process may be employed for any compound that is poorly water soluble and has low bioavailability.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 43-45 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since 7/12/2021 has been entered.
 
Action Summary
Claims 1-4 ,6-7, 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Desai (U.S. Publication 2010/0310659) and DiscovIR-LC (New GPC-IR Analysis of Polymeric Excipients in Pharmaceutical Formulations, July 2009, pages 1-8) both are of record is withdrawn due to applicant cancellation of claims.
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Desai (U.S. Publication 2010/0310659) and DiscovIR-LC (New GPC-IR Analysis of Polymeric Excipients in Pharmaceutical Formulations, July 2009, pages 1-8) both are of record as applied to claims 1-4 ,6-7, 11, 20-22 and 24 above, and further in view of Fukushima (Parmaceutical Approach to HIB Protease Inhibitor Atazanavir for Bioavailability Enhancement Based on Solid Dispersion System, Biol. Pharm. Bull. 30(4) 733—738 (2007)) and Sulek (The Effect of Concentration on Lubricating Properties of Aqueous Solutions of Sodium Lauryl Sulfate and Ethoxylated Sodium Lauryl Sulfate, Tribol Lett (2010) 40:337–345) is withdrawn due to applicant cancellation of claims.




Response to Arguments
	Applicant’s arguments with respect to DiscovIR-lc have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Applicants argue that the examiner selected povidone out of a laundry list of excipients.  This argument has been fully considered but has not been found persuasive.  First, polyvinylpyrrolidone (PVP;povidone) as described in paragraph 0140 of Desai, however, this is a limited list of cellulose preparations (10):  “cellulose preparations, for example, corn starch, wheat starch, rice starch, potato starch, gelatin, gum tragacanth, methyl cellulose, hydroxypropylmethyl-cellulose, sodium carboxymethylcellulose (CMC), and/or polyvinylprorolidone (PVP; povidone)”. Second, if Desai clearly taught copovidone/povidone versus a selection from a group, this rejection would be an anticipation rejection and not an obviousness rejection.  
	
Applicants argue that Desai does not teach the use of povidone as the polymer matrix, removing any motivation to combine Desai with Discover IR-LC.  This argument has been fully considered but has not been found persuasive.  Desai teaches that the polymer may be polyvinylpyrrolidone (PVP) (paragraph 0138 and 0140).  And DiscovIR-LC the use of a copolymer of polyvinyl pyrrolidone and polyvinyl acetate (Copovidone) and an API to produce controlled release forms of various drugs.  It would have been 
Applicants assert unexpected results of copovidone over providone. This argument has been fully considered but has not been found persuasive.  CHEManager clearly states that copovidone is more preferred over povidone. CHEManager teaches that copovidone is much more lipophilic than many other water soluble polymers which contain hydroxyl groups and therefore best meets the lipophilicity requirements of poorly soluble drugs.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 25-36, 38-39 and 41-42 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Desai (U.S. Publication 2010/0310659) of record and CHEManger (Hot Melt Extrusion Technology, Chemistry & Life Sciences, 13/9/2010).

Desai teaches that compound 1 is the following:

    PNG
    media_image1.png
    330
    391
    media_image1.png
    Greyscale
(paragraph 003 and 0038).  

primarily in amorphous form within the solid dispersion or solid molecular complex for at least three weeks of storage at 40.degree (paragraph 009).  Desai teaches that compound I is useful for the treatment of melanoma, glioma, sarcoma, carcinoma (e.g. gastrointestinal, liver, bile duct (cholangiocarcinoma), colorectal, lung, breast, pancreatic, thyroid, renal, ovarian, prostate)(paragraph 0119).

Desai does not that the polymer is copovidone nor the hydroxypropyl methylcellulose-acetate succinate and polymer ratio.   Additionally, Desai does not disclose the claimed concentration of colloidal silicone.

 teaches that he choice of an adequate polymer as a matrix to form stable solid solutions is crucial in HME. The polymer must have thermoplastic behavior and be stable at the extrusion temperature. Furthermore, it should have a suitable glass transition temperature between 50 and 180°C, low hygroscopicity and no toxicity, since large amounts of polymer are used. Features such as lipophilicity and a few categories, e.g. hydrogen bonding acceptors (or donors) and amide groups, are commonly prerequisites for a high solubilization capacity. This explains why povidone and copovidone are suitable for HME. In particular copovidone is much more lipophilic than many other water soluble polymers which contain hydroxyl groups and therefore best meets the lipophilicity requirements of poorly soluble drugs. Nevertheless, other entities of different chemistry have been used for HME: polyethylene glycols, polyethylene oxides, hydroxypropyl and ethyl celluloses, acrylates and, most recently, a unique polymer with an amphiphilic chemical structure. 

It would have been obvious to one of ordinary skills in the art at the time of the invention was made to employ copovidone as the polymer to the solid dispersion comprising Compound I of Desai.  One would have been motivated to employ copovidone as the polymer to the solid dispersion comprising compound I of Desai because it is known in the art copovidone is much more lipophilic than many other water soluble polymers which contain hydroxyl groups and therefore best meets the lipophilicity requirements of poorly soluble drugs as taught by CHEManger.  
	With regards to the ratio of copovidone and hydroxypropyl methylcellulose-acetate succinate, it would have been obvious to find workable ratio.  Furthermore, it is In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
	It would have been obvious to one of ordinary skills in the art to optimize the flow enhancer, surfactant, polymer and formula I.  One would have been motivated to optimized  the flow enhancer, surfactant, polymer and formula I because Desai discloses that Compound I may be present in the solid dispersion in an amount of from about 0.1% to about 80%, hydroxypropylmethyl cellulose acetate succinate is present in an amount of from about 20% to about 95% by weight of the solid dispersion, colloidal silicon dioxide and in an amount of at least 0.5% by weight of the formulation.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); 
 


With regards to the limitation of the process of preparing is performed at at temperature between about 160 ˚C and about 200 ˚C” and by extruding the homogeneous bled with a hot melt extruder for form solid dispersion, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal 

	With regards to the limitation of the polymer are miscible at 200 ˚C and 160 ˚C, these are deemed properties of said composition. Products of identical chemical composition can not have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.
		With regards to the concentration of colloidal silicone, Desai teaches the addition at least 0.5% by weight of the formulation (claims 15-16).   Since Desai teaches that colloidal silicon must be at the concentration of at least 0.5% (thus, the concentration of colloidal silicon may be higher than 0.5% given the language of “at least” which means the concentration of colloidal silicon may be higher but not less than 0.5%), therefore it would be obvious to the skilled artisan to optimize the concentration in view of the cited prior art.  Furthermore, it is obvious to vary and/or optimize the amount of colloidal silicon provided in the composition, according to the guidance provided by Desai, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
With regards to the compound is prepared by using hot melt extrusion process and homogeneous blend, the instant claims are drawn to the composition of formula I not the process of making (emphasis added), thus the process of making compound I with hot melt extrusion is not given patentable weight.  Further, Desai teaches that the solid dispersion is prepared by hot melt extrusion (claims 26).  Therefore, it would have been obvious to one of ordinary skills in the art to optimize the temperature in which to perform the hot melt extrusion process with a reasonable expectation of success.

	 Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Desai (U.S. Publication 2010/0310659) of record and CHEManger (Hot Melt Extrusion Technology, Chemistry & Life Sciences, 13/9/2010) as applied to claims 1-36, 38-39 and 41-42 above, and in view of Shah (EP 0618000).
	Desai and CHEManager as cited above.
	Neither Desai nor CHEManager disclose dioctyl sodium succinate.
	Shah teaches dioctyl sodium succinate (claim 6) is used as a wetting agent and surfactant (abstract).  Shah teaches that sulfur containing wetting agents water soluble for forming a wetting agent system having a high concentration of active wetting agent is based upon the finding that a nonionic surfactant of low hydrophile-lipophile balance (HLB) of the alkoxylated acetylenic alcohol type can be utilized to enhance the water dispersibility and other properties of the sulfur containing wetting agent (page 3, lines 46-54).  
	It would have been obvious to employ dioctyl sodium succinate with sodium lauryl sulfate of Desai.  As stated in In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069, at page 1072 (CCPA 1980):  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose.  In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960).  As this court explained in Crockett, the idea of combining them flows logically from their having been individually taught in the prior art.  Therefore, it would have been prima facie obvious to combine dioctyl sodium succinate and sodium lauryl sulfate composition cojointly in a formulation as the surfactants since these surfactants perform the same function.




Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Desai (U.S. Publication 2010/0310659) of record and CHEManger (Hot Melt Extrusion Technology, Chemistry & Life Sciences, 13/9/2010) as applied to claims 1-36, 38-39 and 41-42 above, and further in view of Fukushima (Parmaceutical Approach to HIB Protease Inhibitor Atazanavir for Bioavailability Enhancement Based on Solid Dispersion System, Biol. Pharm. Bull. 30(4) 733—738 (2007)) of record and Sulek (The Effect of Concentration on Lubricating Properties of Aqueous Solutions of Sodium Lauryl Sulfate and Ethoxylated Sodium Lauryl Sulfate, Tribol Lett (2010) 40:337–345) of record.
Desai and CHEManager as cited above.
Neither Desai nor CHEManager discloses the concentration of sodium lauryl sulfate.
Fukushima teaches that ATV solid dispersions in sodium lauryl sulfate (SLS) were prepared by a conventional solvent method and, at ratios of ATV to SLS of 1 : 2 and 1 : 3, were demonstrated to form an amorphous state in powder X-ray diffraction (PXRD) analysis and exhibited 2.26- and 2.36-fold improvement in a dissolution test in comparison to bulk ATV, respectively. After oral administration to rats, ATV solid dispersion in SLS at a ratio of 1 : 2 showed a 3.5-fold increase in BA compared with bulk ATV (abstract).  Fukushima teaches that One of the most common is the solid dispersion method in which a drug is dispersed in a carrier to make it amorphous.17,18) In this study we demonstrated a pharmaceutical approach to the BA improvement of ATV without RTV in rats, based on a solid dispersion system using sodium lauryl sulfate (SLS) as a carrier (733).  Fukushima teaches that SLS is well known as an ionic 
Sulek teaches that sodium lauryl sulfate (SLS) in the concentration of 0 – 1% by weight (Fig 2).

	 It would have been obvious to one of ordinary skills in the art at the time of the invention was made to employ sodium lauryl sulfate in the concentration of 0-1% by weight to the solid dispersion comprising Compound I of Desai.  One would have been motivated to employ SLS to the solid dispersion comprising Compound I (of Desai), molecularly dispersed within a polymer matrix formed by an ionic polymer in its solid state because it was known in the art at the time of the invention that the surprising and unexpected discovery that solid dose compositions comprising at least one polymeric surface stabilizer (e.g. SLS) because it is known in the art that SLS is well known as an ionic surfactant and has been used as an excipient for improving solubility and BA as disclosed by Fukushima with a reasonable expectation of success absence evidence to the contrary.
	With regards to the concentration of SLS, it is known in the art that SLS is in the concentration of 0-1% (which is within the instantly claimed range). The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration. Furthermore, no unobviousness is seen in the ratio claimed because once the usefulness of a compound is known to treat a condition, it is within In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
 
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.



Conclusion

No claim is allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Korney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627